Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 10 – 32 are pending.
3.	Claims 10, 15, 20 and 25 are amended.
4.	This office action is in response to the Applicant’s communication filed 11/10/2020 in response to PTO Office Action mailed 08/20/2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground (s) of rejection in which the Examiner has cited newly presented prior arts, Furuta in view of Kolodziej et al., as necessitated by the amended independent claims.

6.	Applicant’s argument with respect to amended independent claim 10 has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “Kolodziej’s tablet 100 does not transmit inputted speech to the mobile station 200 for speech-recognition processing at the mobile station 200.”

As per argument 1, in response to applicant's argument, the Examiner respectfully disagrees. The Examiner points out that Kolodziej col. 5, lines 61-67 discloses that visual and audio data can be transmitted to the mobile station 200. The audio data is received by microphone 108 and be pushed back to the mobile station 200. As a result, the teachings of Kolodziej would implement the claim limitations.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 10-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuta (US Patent No. 8,600,579 hereinafter “Furuta”) in view of Kolodziej et al. (US Patent No. 9,162,574 hereinafter “Kolodziej”)
Referring to claim 10, Furuta discloses an in-vehicle apparatus (Furuta – Figs 1-2, In-vehicle navigation apparatus 2) comprising: 
an in-vehicle display (Furuta – Fig. 2, Display device 14); 
a speech input device configured to receive speech inputted by a user (Furuta – Fig. 2 & col. 5, lines 37-40 disclose the speech recognition device 16 performs speech recognition of sounds or speeches inputted via the microphone 21 based on a speech-recognition algorithm.);
a computer processor programmed to control (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) a transceiver (Furuta – col. 5, lines 7-9 discloses The BT communication device 12 establishes a connection of the BT communication link with the cellular phone 3.) to: 
transmit, to a terminal device, first information relating to an application installed on the in-vehicle apparatus (Furuta – see col. 5, lines 15- 26; col. 14, lines 29 - 40),
(Furuta – see col. 6, line 62 – col. 7, line 5; col. 12, line 58 – col. 13, line 2), the second application being different from the first application (Furuta – see col. 2, lines 65-67 discloses the application programs of the portable apparatus being different from the application programs of the in-vehicle apparatus.),
wherein the first application is installed on the in-vehicle apparatus but is not installed on the terminal device (Furuta – see col. 5, lines 15- 26), and the second application is installed on the terminal device but is not installed on the in-vehicle apparatus (Furuta – see col. 6, line 62 – col. 7, line 5), and
wherein the in-vehicle display (Furuta – Fig. 2, Display device 14) is controlled by the computer processor (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.).
Furuta fails to explicitly disclose the first information including information of the first icon corresponding to the first application installed on the in-vehicle apparatus, the second information including information of a second icon corresponding to the second application, transmit, to the terminal device, operation information to cause speech inputted to the speech input device to be processed by the terminal device, transmit, to the terminal device, the speech inputted by the user to cause the terminal device to perform speech recognition processing on the speech inputted by the user, and receive, from the terminal device, a speech-recognition result indicating a selection or an activation or a selection and activation of one of: the first application installed on the in-vehicle apparatus and corresponding to the first icon and the second application installed on the terminal device and corresponding to the second icon; and wherein, in response to the transceiver receiving a speech-recognition result relating to the 
Kolodziej discloses the first information including information of the first icon corresponding to the first application installed on the in-vehicle apparatus (Kolodziej – Fig. 1 & col. 2, lines 42-44 show the first icons 104 corresponding to first applications present on the in-vehicle tablet 100.), 
the second information including information of a second icon corresponding to the second application (Kolodziej – Fig. 1 & col. 2, lines 42-44 show the second icons 204 corresponding to second applications present on the mobile station 200.), 
transmit, to the terminal device, operation information to cause speech inputted to the speech input device to be processed by the terminal device (Kolodziej – col. 5, lines 61-67 discloses when linked, some or all of the related data generated by a mobile vehicle application 300m can be passed to the tablet 100 to be presented to the driver, including visual and audio data presented by their respective outputs 102, 110. Information can then be taken in by the tablet 100 at the touch screen 102 or microphone 108 and passed back to the mobile station 200.),
transmit, to the terminal device, the speech inputted by the user to cause the terminal device to perform speech recognition processing on the speech inputted by the user (Kolodziej – see claim 1), and 
(Kolodziej – see claim 1; col. 4, lines 44-61; col. 6, lines 18-36); and 
a processor configured to (Kolodziej – Abstract discloses the in-vehicle tablet having a control component configured to allow a use of the selected program icon on the tablet, which can activate a related program on the mobile station. The display component can display at least an output of the related program on the tablet.), in response to a speech-recognition result relating to the second icon, cause the second application installed on the terminal device to the selected or activated or selected and activated (Kolodziej – see claim 1; col. 4, lines 44-61; col. 6, lines 18-36), and 
wherein the in-vehicle display is configured to display simultaneously the first icon and the second icon in response to receipt of the second information by the transceiver, such that the first and second icons coexist on the in-vehicle display representing applications selectable on the in-vehicle apparatus (Kolodziej – col. 5, lines 42-67 & Fig. 5 show the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 in response of the second application information sent by the mobile station 200 via the link 50.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kolodziej’s teachings with Furuta’s teachings for the benefit of providing a system that can act as a telematics system in any vehicle and can easily be removed, upgraded and transferred from vehicle to vehicle (Kolodziej – col. 1, lines 29-31).

Referring to claim 11, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 10, wherein the computer processor controls (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) the in-vehicle display (Furuta – Fig. 2, Display device 14) such that at least a portion of the in-vehicle display is synchronized with at least a portion of a terminal display of the terminal device (Kolodziej – col. 5, lines 42-67 & Fig. 5 show the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 in response of the second application information sent by the mobile station 200 via the link 50.).

Referring to claim 12, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 10, wherein the computer processor controls (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) the transceiver (Furuta – col. 5, lines 7-9 discloses The BT communication device 12 establishes a connection of the BT communication link with the cellular phone 3.) to transmit, to the terminal device, information relating to a plurality of applications installed on the in-vehicle apparatus (Furuta – see col. 9, lines 19-34). 

Referring to claim 13, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 10, wherein the first icon has a different appearance from the second icon (Kolodziej –Fig. 5 shows the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 having a different appearance.). 

Referring to claim 14, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 10, wherein the first icon is associated with an audio source of the in-vehicle apparatus (Kolodziej – Fig. 4B & col. 3, line 40 shows an audio file player icon 306 on the in-vehicle tablet 100.). 

Referring to claims 15, 20 and 25, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 16, 21 and 26, note the rejection of claim 11 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 17, 22 and 27, note the rejection of claim 12 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 18, 23 and 28, note the rejection of claim 13 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 19, 24 and 29, note the rejection of claim 14 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 30, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 10, wherein, in addition to the information of the second icon, the second information further includes:
information of the first icon corresponding to the first information (Kolodziej – see col. 6, lines 1-5.), and information of other icons corresponding to applications installed on the terminal device (Kolodziej – Fig. 5 shows the in-vehicle tablet 100 displaying other icons 500m installed on the mobile station 200.).

Referring to claim 31, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 30, wherein the second information further includes information of an order of icons of the terminal device, the order including the first icon, the second icon and the other icons (Kolodziej – Fig. 5 shows the in-vehicle tablet 100 displaying an order of icons of the mobile station 200, the first icon 300, the second icon 300m, and other icon 500m.). 

Referring to claim 32, Furuta and Kolodziej disclose the in-vehicle apparatus according to claim 10, further comprising a second input device configured to receive a selection of an icon, the second input device being different from the speech input device (Kolodziej – Fig. 1 & col. 2, lines 24-27 disclose the in-vehicle tablet 100 having a touchscreen 102. The touchscreen 102 is different from the microphone 108.), wherein the computer processor (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) is configured to cause the second application installed on the terminal device to be selected or activated or selected and activated (Kolodziej – see claim 1) and a selection of the second icon inputted via the second input device (Kolodziej – see col. 5, lines 61-67).

Conclusion 
9.          Claims 10-32 are rejected. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dayton Lewis-Taylor/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181